Case 1:21-cv-00367-JRS-MPB Document 1 Filed 02/17/21 Page 1 of 3 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


DONNA CHESSEN,                       )
                                     )
           Plaintiff,                )
                                     )
     v.                              )                      Case No. 1:21-cv-367
                                     )
BETH K. GREENE and                   )
GREENE & SCHULTZ TRIAL LAWYERS, LLC, )                      DEMAND FOR JURY TRIAL
                                     )
           Defendants.               )


                                 COMPLAINT FOR DAMAGES

       Plaintiff Donna Chessen, by counsel, for its Complaint for Damages against defendants

Beth K. Greene and Greene & Schultz Trial Lawyers, LLC, states and alleges as follows:

       1.      Plaintiff Donna Chessen is an individual who resides in the State of California.

       2.      Defendant Beth K. Greene is a duly licensed attorney in the State of Indiana who

upon information and belief resides in the Southern District of Indiana.

       3.      Defendant Greene & Schultz Trial Lawyers, LLC is an Indiana limited liability

company with its principal place of business in Monroe County. Its members upon information

and belief reside in the Southern District of Indiana.

       4.      Jurisdiction for this action is based on 28 U.S.C. § 1332 in that plaintiff and

defendants are citizens of different states and the amount in controversy exceeds Seventy Five

Thousand Dollars ($75,000.00).

       5.      Venue for this action properly lies in the U.S. District Court for the Southern

District of Indiana under 28 U.S.C. § 1391(b).

       6.      On October 17, 2017, while a passenger on the American Duchess cruise ship on

the Mississippi River at Memphis, Tennessee, plaintiff Chessen fell and was seriously injured.
Case 1:21-cv-00367-JRS-MPB Document 1 Filed 02/17/21 Page 2 of 3 PageID #: 2




       7.      The fall and serious injuries were due to negligence of the ship owner and

operator, American Queen Steamboat Operating Company, LLC.

       8.      Pursuant to a written engagement, plaintiff Chessen retained defendants Beth K.

Greene and her firm, defendant Greene & Schultz Trial Lawyers, LLC, to represent her on a

claim for personal injuries against American Queen Steamboat Operating Company, LLC

(“American Queen’).

       9.      Under the engagement for legal services, defendants owed plaintiff Chessen the

duty to exercise the ordinary skill and knowledge possessed by an Indiana attorney in

representing her interests.

       10.     In August, 2019, defendants on behalf of plaintiff Chessen filed suit in this Court,

Chessen v. American Queen Steamboat Operation, LLC, Case No. 4:19-cv-174-JMS-DML,

asserting a claim of personal injuries (the “Underlying Action”).

       11.     On May 18, 2020, this Court granted summary judgment in the Underlying

Action to American Queen on the grounds that plaintiff Chessen’s action for personal injuries

was barred by an applicable one-year statute of limitations.

       12.     By failing to file plaintiff Chessen’s action for personal injuries before expiration

of the statute of limitations, defendants breached their professional duty of care to plaintiff

Chessen.

       13.     Defendants candidly admitted their breach of duty in correspondence to plaintiff

Chessen, a true and accurate copy of which is attached hereto as Exhibit A.

       14.     As a proximate result of defendants’ breach of duty, plaintiff Chessen has

sustained damages as a result of the loss of her claim for personal injuries.




                                                 2
Case 1:21-cv-00367-JRS-MPB Document 1 Filed 02/17/21 Page 3 of 3 PageID #: 3




       WHEREFORE, plaintiff Donna Chessen, by counsel, respectfully requests the Court to

enter judgment in her favor and against defendants Beth K. Greene and Greene & Schultz Trial

Lawyers, LLC in an amount as shown by the evidence, for costs and for all other proper relief.



                                            LANDMAN BEATTY, LAWYERS, LLP

                                            /s/Donald D. Levenhagen
                                            Donald D. Levenhagen (#10327-49)
                                            LANDMAN BEATTY, LAWYERS, LLP
                                            9100 Keystone Crossing, Suite 870
                                            PO Box 40960
                                            Indianapolis, IN 46240-0960
                                            Phone: (317) 236-1040
                                            Fax: (317) 236-1049
                                            Email: dlevenhagen@landmanbeatty.com




                                               3
